NO. 07-01-0383-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 31, 2002

                         ______________________________


      BARRY L. JOACHIM, D/B/A LUBBOCK MOTOR SPEEDWAY, APPELLANT

                                            V.

             DORIS KING, INDEPENDENT EXECUTRIX OF THE ESTATE
                   OF JIMMY D. KING, DECEASED, APPELLEE


                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 99-508,360; HONORABLE BRADLEY UNDERWOOD, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Barry L. Joachim, d/b/a Lubbock Motor Speedway, appealed from a take-

nothing summary judgment in his lawsuit for breach of a non-competition clause in a

purchase contract, for tortious interference with his clients and the operation of his race

track. The clerk’s record was filed on February 22, 2002, and appellant previously
informed this court that no reporter’s record would be requested.          That being so,

appellant’s brief was due to be filed on March 25, 2002.


       To date, we have not received appellant’s brief or a motion for extension of time to

file one. By letter dated May 16, 2002, we informed appellant that his brief had not been

timely filed and, unless a response was received by May 28, 2002, reasonably explaining

his failure, together with a showing that appellee had not been significantly injured due to

such failure, the appeal would be subject to dismissal for want of prosecution. Tex. R.

App. P. 38.8 (a)(1). No response to that letter has been received.


       Accordingly, the appeal is hereby dismissed.


                                          Per Curiam

Do not publish.




                                             2